Citation Nr: 1506525	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  12-04 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to non-service-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.  He died in January 1974.  The appellant is the Veteran's surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As regards the claim for non-service-connected death pension, the appellant was scheduled to testify at a Travel Board hearing before a Veterans Law Judge in November 2014.  The day prior to the hearing, she contacted the RO and informed them that she was unable to secure transportation for the hearing and would not be able to attend.  She subsequently requested that she be rescheduled for a videoconference hearing.  (See Correspondence postmarked December 26, 2014.)  This evidence suggests that she would have appeared at the scheduled Travel Board hearing had she been physically able to do so, and indicates she wants to have the hearing rescheduled.  Thus, remand is appropriate to schedule a Board videoconference hearing before a Veterans Law Judge.

With respect to the claim for service connection for the cause of the Veteran's death, the Board notes that, while the appellant indicated, on her October 2010 application, that she was not claiming service connection for cause of death, that issue was nonetheless adjudicated in the October 2011 decision on appeal.  Furthermore, in her December 2011 notice of disagreement (and in the March 2012 VA substantive appeal on the matter of non-service-connected death pension), she provided specific argument that the Veteran's death was due to his active duty service.  However, a statement of the case (SOC) has not been issued with respect to this matter.  The Court has held that, where the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded to the AOJ to issue a statement of the case, and to provide the appellant an opportunity to perfect the appeal.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the appellant for a Board videoconference hearing before a Veterans Law Judge on the matter of non-service-connected death pension.

2.  The AOJ should issue a SOC addressing the matter of service connection for the cause of the Veteran's death.  The appellant, and her representative, should be informed that she must file a timely and adequate substantive appeal in order to perfect her appeal of this issue to the Board.  If a timely substantive appeal is received, then this issue should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




